Citation Nr: 9910588	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  93-22 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disability.  

2.  Entitlement to service connection for a chronic shoulder 
disability.  

3.  Entitlement to service connection for a chronic low back 
disability.  

4.  Entitlement to service connection for a chronic right 
knee disability.  

5.  Entitlement to an increased disability evaluation for 
post-operative right posterior tibial tendon dysfunction with 
subtalar arthrosis, subluxation, tendonitis, and right tibial 
neuropathy, currently evaluated as 30 percent disabling.  

6.  Entitlement to total rating for compensation purposes 
based on individual unemployability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1990 to September 
1992.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Waco, Texas, Regional Office (RO) which established service 
connection for post-operative right posterior tibial tendon 
dysfunction with subtalar arthrosis, subluxation, tendonitis, 
and right posterior tibial neuropathy; assigned a 30 percent 
evaluation for that disability; and denied service connection 
for pericarditis, a neck disability, a shoulder disability, a 
bilateral arm disability, a left wrist ganglion cyst, a hand 
disability, a back disability, a knee disability, and a 
psychiatric disability.  In April 1993, the veteran submitted 
a notice of disagreement.  In June 1993, the RO granted 
service connection for a chronic dysthymic disorder; assigned 
a 30 percent evaluation for that disability; granted service 
connection for left chest trauma residuals including 
pectoralis major muscle injury and a left wrist ganglion 
cyst; and assigned noncompensable evaluations for those 
disabilities.  In July 1993, the RO issued a statement of the 
case to the veteran and his accredited representative.  In 
August 1993, the veteran submitted a notice of disagreement 
with those portions of the June 1993 rating decision which 
assigned a 30 percent evaluation for his chronic dysthymic 
disorder and noncompensable evaluations for his left chest 
trauma residuals and a left wrist ganglion cyst and a 
substantive appeal from the denial of service connection for 
a neck disability, a shoulder disability, a bilateral arm 
disability, a hand disability, a back disability, and a knee 
disability and an evaluation in excess of 30 percent for his 
post-operative right lower extremity disability.  In November 
1995, the Board granted a separate 10 percent evaluation for 
post-operative right medial malleolar area scars; determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for pericarditis, an arm 
disability, and a hand disability; dismissed those claims; 
and remanded the issues of the veteran's entitlement to 
service connection for a neck disability, a shoulder 
disability, a low back disability, and a right knee 
disability and an increased evaluation for his 
service-connected post-operative right lower extremity 
disability to the RO for additional action which included 
affording the veteran further VA evaluation.  The VA examiner 
or examiners were specifically requested to indicate whether 
the veteran exhibited chronic neck, shoulder, low back, and 
right knee disabilities and, if so, whether such disabilities 
were etiologically related to active service and/or the 
veteran's service-connected right lower extremity 
disabilities.  

In November 1996, the veteran submitted a Motion for 
Reconsideration of those portions of the Board's November 
1995 decision which dismissed his claims of entitlement to 
service connection for pericarditis, an arm disability, and a 
hand disability.  In March 1997, the requested VA examination 
for compensation purposes was conducted.  On June 6, 1997, 
the Senior Deputy Vice Chairman of the Board denied the 
veteran's Motion for Reconsideration.  On June 9, 1997, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  On June 26, 1997, the veteran 
submitted a Motion for Reconsideration of the June 6, 1997 
denial of his Motion for Reconsideration.  In June 1997, the 
RO denied a total rating for compensation purposes based on 
individual unemployability.  In September 1997, the veteran 
submitted a notice of disagreement with the June 1997 rating 
decision.  In October 1997, the Court determined that the 
veteran had not filed a timely notice of appeal with the 
Court and granted the Secretary of the Department of Veterans 
Affairs' (VA) Motion to Dismiss the veteran's appeal for lack 
of jurisdiction.  In November 1997, the RO issued a 
supplement statement of the case to the veteran and his 
accredited representative which addressed the issue of the 
veteran's entitlement to a total rating for compensation 
purposes based on individual unemployability.  In November 
1997, the veteran submitted a substantive appeal from the 
denial of a total rating for compensation purposes based on 
individual unemployability.  In December 1998, the Acting 
Chairman of the Board denied the veteran's June 1997 Motion 
for Reconsideration.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

The veteran submitted a claim for a permanent and total 
disability rating for pension purposes.  It appears that the 
RO has not had an opportunity to act upon the claim.  Absent 
an adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Board Member cannot have jurisdiction of 
the issue.  38 C.F.R. § 19.13 (1998).  The Court has noted 
that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the veteran wishes to appeal from the decision, 
he has an obligation to file a timely notice of disagreement 
and a timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1998).  


REMAND

In reviewing the report of the March 1997 VA examination for 
compensation purposes, the Board observes that the examiner 
stated that the veteran "does demonstrate dramatic pain 
behavior known as overt pain behavior."  The veteran was 
diagnosed with "cervicalia," left shoulder arthralgia, and 
"lumbalgia."  It is not evident whether the diagnosed 
disorders represent chronic disabilities.  The VA physician 
did not advance an opinion as to the etiology of the 
disabilities.  The examination apparently did not encompass 
the veteran's right knee.  A remand by either the Board or 
the Court imposes a duty upon the VA to ensure compliance 
with the terms of the remand.  While acknowledging the RO's 
efforts, the Board finds that the report of the March 1997 VA 
examination for compensation purposes does not comply with 
the Board's November 1995 remand instructions.  

An April 1994 Social Security Administration (SSA) 
Administrative Law Judge decision indicates that the veteran 
became disabled in September 1992 and was entitled to SSA 
disability benefits as of October 1992.  A September 1997 SSA 
letter to the veteran conveys that his "disability is 
continuing."  The documentation supporting the veteran's SSA 
award is not of record.  

The RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40 (1998), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  The RO may not have considered the 
applicability of 38 C.F.R. § 4.40 (1998) to the veteran's 
claim for an increased evaluation for his post-operative 
right lower extremity disability.  

The veteran has advanced informal claims for service 
connection for a right foot disorder and an increased 
evaluation for his service-connected right ankle scar.  He 
has submitted timely notice of disagreements with the 
assignment of noncompensable evaluations for his left chest 
trauma residuals and left wrist ganglion cyst and a 30 
percent evaluation for his chronic dysthymic disorder.  The 
issues of the veteran's entitlement to service connection for 
a right foot disorder and an increased evaluation for his 
right ankle scar have not been formally evaluated.  The RO 
has not issued a statement of the case to the veteran and his 
accredited representative which addresses his notice of 
disagreements with the evaluations assigned for his dysthymic 
disorder, left chest trauma residuals, and left wrist 
ganglion cyst.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should contact the SSA and 
request that it provide copies of all 
documentation developed in association 
with the award of the veteran's current 
disability benefits.  Upon receipt of the 
request information, it should be 
incorporated into the record.  

2.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his chronic neck, shoulder, low back, 
and right knee disabilities, if any, and 
his service-connected post-operative 
right posterior tibial tendon dysfunction 
with subtalar arthrosis, subluxation, 
right posterior tibial neuropathy, and 
tendonitis.  All indicated tests and 
studies should be accomplished and the 
findings, including active and passive 
ranges of motion, should be reported in 
detail.  The examiner or examiners should 
identify the normal range of motion of 
the right lower extremity; the limitation 
of activity imposed by the veteran's 
post-operative right lower extremity 
disability; and any associated pain, 
weakness, or other impairment, with a 
full description of the effect of the 
disability upon the veteran's ordinary 
and vocational activities.  If there is 
no pain, weakness, instability, 
functional impairment, or other 
impairment, such facts must be noted.  
The examiner or examiners should express 
an opinion as to the etiology of all 
identified chronic neck, shoulder, right 
knee and low back disabilities, if any, 
and their relationship to active service 
and the veteran's service-connected 
disabilities.  If there is no valid 
diagnosis, the examiner should so state.  
The claims files must be made available 
to the examiners.  The examination report 
should reflect that such a review was 
conducted.  

3.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, his original 
claim for service connection will be 
decided upon the evidence then of record 
and his claim for increased disability 
compensation will be denied.  However, 
the Secretary must show a lack of good 
cause for failing to report.  Further, 
the VA has a duty to fully inform the 
veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference was made the 
Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, paragraph 28.09(b) (3).  The RO 
must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  

4.  The RO should determine whether it is 
correct to rate an orthopedic disorder 
with a neurologic disorder.

5.  The RO should then formally 
adjudicate the veteran's claims of 
entitlement to service connection for a 
right foot disorder and an increased 
evaluation for a right ankle scar and 
issue a statement of the case to the 
veteran and his accredited representative 
which addresses the issues of increased 
evaluations for his chronic dysthymic 
disorder, left chest trauma residuals, 
and left chest trauma residuals.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for a chronic neck 
disability, a chronic shoulder 
disability, a chronic low back 
disability, and a chronic right knee 
disability; an increased evaluation for 
his post-operative right lower extremity 
disability; and a total rating for 
compensation purposes based on individual 
unemployability with express 
consideration of the applicability of 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1998) and the 
Court's holdings in Ferraro v. Derwinski, 
1 Vet. App. 326, 330 (1991) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 

law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claims.  The veteran may 
submit additional evidence and/or argument.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


